Detailed Office Action
	Applicant’s amendments and argument filed on 6/15/2022 have been entered and fully considered. Claim 14 is amended. Claims 1-13 and 23 are cancelled. Claims 14-22 and 24-31 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Netherland on 5/7/019. It is noted, however, that applicant has not filed a certified copy of the NL19176557.7 application as required by 37 CFR 1.55.
Response to Amendments and Arguments
Applicant’s arguments that the primary art of GOLD (US- 2017/0203512), hereinafter GOLD, does not disclose certain limitations of the instant claims, have been fully considered and found not to be persuasive (see arguments of 6/15/2022, pages 8-10). These arguments are addressed below in the order that they appear in the submission of 6/15/2022.
Applicant states that GOLD's calibration approach relies on a previous delay setting, whereas the apparatus according to claim 14 determines a delay setting considering first and second test marks made using different delay settings.
	The applicant refers to [0027] to show that GOLD relies on a calibration of a previous delay setting. Paragraph [0027] does not state that the calibration of a previous delay setting was relied upon. It states that the current monitoring and calibration that is performed is compared against previous controls that were implemented during prototype development. GOLD uses the current measurement to determine the distance between the end of one scan and start of another scan or the delay calibration {[0027]}.
Regarding the instant claim 14 limitation of “different delay setting”, this limitation was properly rejected in the non-final office action of 2/15/2022 (see page 6). First, GOLD teaches that there are delay settings (plural, not singular) {[0009] note run-outs or deceleration or stop delay setting and run-ins or acceleration or start delay setting}. Second, GOLD shows that these delay settings are different {[FIG. 6] note delay settings of close circles (stop) and x-marks (start) are different from each other}.
Applicant states that GOLD neither implicitly nor explicitly discloses an approach for the automatic adjustment.
	The Examiner respectfully disagrees. GOLD explicitly teaches that the advantage of its method is the replacement of a manual calibration (or adjustment) process that reduces manual operator-to-operator variability {[0029] to [0031]}. GOLD also discloses the use of a software program to perform the comparison in the calibration system that indicates automatic adjustment {[0022], [0021] note the teaching on an automated process}.
Applicant states that the Office Action overlooks that the CCD camera is part of a different embodiment according to paragraph [0026] which is not necessarily compatible with the embodiment of paragraph [0023]. In the embodiment according to paragraph [0023], the delay settings are compared with delay settings that are used during a "control build." Subsequently, the delay settings are adjusted to the delay settings used during the "control build." In the embodiment according to paragraph [0026], the CCD camera is used to determine an average distance of a plurality of start and stop locations of the laser. The average distance determined is subsequently used for adjusting the laser. According to paragraph [0027], the distance determined is again compared to an object printed previously that meets certain quality criteria.
	The Examiner submits that the paragraph reciting the CCD camera {[0026]} is indeed compatible with description of the system including laser additive manufacturing device {[0023]}. GOLD teaches that generally a monitoring device can be used with the additive manufacturing device {[0023]}. Subsequently, GOLD teaches two alternatives or embodiments for the monitoring device: monitoring the voltage of the laser galvanometer device {[0025]} and monitoring using a CCD camera {[0026]}. Therefore, both these monitoring devices (including the CCD camera) are applicable to the generic monitoring device that GOLD teaches. 
Furthermore, instant claim 14 only discloses “determining a delay setting based on at least the first test mark and the second test mark”. That is exactly what GOLD discloses {[0026] note use of CCD camera to determine the position of start and stop of the laser}. 
Instant claim 14 does not forbid or exclude the prior art to further compare and match those parameters against a previous calibration. The Examiner notes that the transitional phrase of claim 14 is comprising that is open ended and does not exclude additional unrecited elements {see MPEP 2111.03 (I)}.
Applicant states that from paragraph [0026] it is clear that Fig. 5 discloses only a single setting of the delay settings. From the recitation of Fig. 6, it cannot be concluded that different delay settings are used. As evidence, Fig. 6 is comparable to Fig. 5, and the differences observed by the examiner between Fig. 5 and 6 are differences independent from the delay settings, for instance due to the laser head being unstable after a jump as is recited in paragraph [0006] of Gold.
	The Examiner respectfully disagrees. This argument was addressed above. GOLD clearly shows that these delay settings are different {[FIG. 6] note delay settings of close circles (stop) and x-marks (start) are different from each other}. GOLD teaches that there are delay settings (plural, not singular as Applicant has stated) {[0009] note run-outs or deceleration or stop delay setting and run-ins or acceleration or start delay setting or two different delay settings}.
Applicant states that regarding claim 16, the Office Action's interpretation that the recited camera observes radiation originating from the laser is not correct.
	The Applicant does not state the reason why the interpretation is incorrect. The Examiner cannot provide a rebuttal to this statement and this argument is moot.
Applicant states that regarding claim 19, the Office Action states that the patent application does not disclose that the first and second speed are different. Applicant respectfully disagrees. Page 11 of the originally filed application recites "Determining the delay setting, preferably optimal delay setting, for different speeds is beneficial for improving the accuracy and speed of calibration of the apparatus for producing an object by means of additive manufacturing."
The Applicant has misinterpreted the Examiner’s statement. The Examiner states that the claim (and not the disclosure) does not recite that the first and second speeds are different. Note that Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant states that regarding claim 22, the Office Action interprets that the first distance as a reference for stopping the laser and a second distance to a reference for starting the laser are two different directions of one and the same test mark. In other words, the required angle according to claim 22 may be 180 degrees or even 360 degrees. Applicant disagrees with this interpretation because the laser can start and stop in both directions, whereas claim 22 requires that the delay setting works in a particular direction. Following the interpretation of the Office Action, the laser on and off setting in a particular direction would be identical
	Similar to the argument above, claim 22 does not recite that the first direction is different from the second direction and that they are not identical. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, the directions disclosed by GOLD are not identical {[FIG. 6] close circle symbol is when laser is turned on to start going from left to right and x symbol is when laser is turned off when direction from right to left stops}.
Claim Objections
Claims 19 and 27 are objected to because of the following informalities:
Claim 19, line 7: replace “wherein during the step of determining the delay” with “wherein during the step of determining, the delay”.
Claim 27, line 11: replace “wherein during the steps of further controlling the additional” with “wherein during the steps of further controlling, the additional”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 26-28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the imaging device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets this device as the same imaging device recited in claim 15.
Claim 26, in four occurrences (two in line 3 and two in line 6), recite the limitation “a solidifying device”. This limitation is already recited in claim 14. Therefore, it is not clear that these are the same solidifying device(s) or a different one(s). For the purpose of examination, the Examiner interprets them as the same. Claims 27 and 28 are dependent on claim 26 and are rejected.
The 2nd and 3rd paragraphs of claim 26 are not written clearly. There are too many references to “solidifying device”. As such this claim and its dependent claims 27 and 28 are unclear and indefinite. For the purpose of examination, the Examiner interprets the 2nd paragraph as “the solidifying device on delay setting for delaying start of emission …” and the 3rd paragraph as “the solidifying device off delay setting for delaying stop of emission …”.
Claim 26 recites the limitation "the deflector unit" in the 3rd line from the end of the claim.  There is insufficient antecedent basis for this limitation in the claim. Note that this paragraph is another option that stands alone from the previous options. Claims 27 and 28 are dependent on claim 26 and are rejected.
Claim 28 recites the limitation "the delay setting" in line 3 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. Claim 27 recites different delay settings and it is not clear which one is referred to in claim 28. For the purpose of examination, the Examiner interprets this delay setting as any of those recited in claim 27.
Claim 31 recites the limitation "the delay setting" in lines 3 and 5 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. Previous claims recite different delay settings and it is not clear which one is referred to in claim 31. For the purpose of examination, the Examiner interprets this delay setting as any of those recited previously.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22 and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over GOLD (US- 2017/0203512), hereinafter GOLD, in view of HULL (US 5,184,307), hereinafter HULL. Note that the italicized text below are the instant claims.
Regarding claim 14, GOLD discloses An apparatus for producing an object by additive manufacturing {[FIG. 1], [0001]}, comprising: 
a material configured to be solidified by exposure to electromagnetic radiation {[0005] note the powder material and the laser that is a source of electromagnetic radiation}; 
a support for positioning the object in relation to the surface level of material {[FIG. 1] 114 is the support that puts part 122 in relation to the surface of material 112}; 
a solidifying device for solidifying a selective layer-part of the material on the surface level by electromagnetic radiation {[0004], [FIG. 1] 120 is the solidifying device}; 
and a calibration system having a controller and a sensor unit configured to be directed to the support {[0018] note calibration method that is done with a system, [0019] note automation of the calibration thus requiring a controller, [0023], [0024] note calibration done on a test plate that is on the support and laser acts on it, [0026] note the CCD camera which is the sensor, [0034] note collaboration is done with a computer software or the system that is considered the controller},
wherein the calibration system is adapted and arranged for: controlling the solidifying device for making a first test mark at a first delay setting {[0009] note run-outs or deceleration or stop delay that can be considered the first delay setting, [FIG. 6] note the test marks of closed circles (stop) or the first test mark}; 
controlling the solidifying device for making a second test mark at a second delay setting different from the first delay setting {[0009] note run-ins or acceleration or start delay setting that can be considered second delay setting, [FIG. 6] note the test marks of  x-symbols (start) or the second test mark note close circle symbols are different that x-symbols}; 
determining, with the sensor unit, a measure for the position of the first and second test marks {[0026] note determining these different positions} 
and determining a delay setting based on at least the first test mark and the second test mark {[0026]}.
GOLD disclose using the material {[FIG. 1] 112}. GOLD, however, is explicitly silent on a process chamber for receiving a material bath to hold this material on the support 114. 
In the same filed of endeavor that is related to 3D printing, HULL discloses process chamber for receiving a bath of material {[FIG. 4] 21}. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of HULL in the apparatus of GOLD and have arranged for a process chamber with a bath material to hold the material 112 of GOLD in its 3D printing {[FIG. 1] note that there is space to include a bath/chamber on top of 114 to hold 112}. It is clear that the advantage of this enclosure is to create boundary for material 112 and prevent them from spilling out of the system.
Regarding claim 15, GOLD discloses wherein the sensor unit comprises an imaging device arranged for obtaining an image of the first and second test marks {[0026]}.
Regarding claim 16, GOLD discloses wherein the imaging device is arranged such that an optical path of the imaging device, in use of the apparatus, coincides at least partly with an optical path of the electromagnetic radiation of the solidifying device {[0026] note taking the photos of burn process and monitoring XY, which is also the path of laser that made the burn}.
Regarding claim 17, GOLD discloses wherein the calibration system is adapted and arranged for: controlling the solidifying device for making a reference mark; and determining a delay setting based on the reference mark {[FIG. 6] note the contour scan is the reference mark, [0026] note teaching on determining position from contour scan}.  
Regarding claim 18, GOLD discloses wherein the calibration system is adapted and arranged for: controlling the solidifying device for making the reference mark such that the reference mark is a line; and controlling the solidifying device for making the first and second test marks such that the first and second test marks are lines having an orthogonal component with respect to the reference mark {[FIG. 6] note that first test mark (close circle) and second test mark (x) are perpendicular to contour scan}.  
Regarding claim 19, GOLD discloses wherein the calibration system is adapted and arranged for: controlling a beam of the electromagnetic radiation, emitted by the solidifying device, such that the beam is moved at a first speed; and repeating the steps of controlling and determining, wherein during the repeated steps of controlling the solidifying device, the beam of the electromagnetic radiation, emitted by the solidifying device, is moved at a second speed, wherein during the step of determining the delay setting is determined for the first and second speeds {note that it is not recited that the two speeds are different, [0006] note teaching on speed of laser, [0008] note the deceleration and acceleration that is the indication of 1st and 2nd speed, and note determining the delay based on these, [0026] also note determining the delay}.  
Regarding claim 20, GOLD discloses wherein the calibration system is adapted and arranged for: controlling the solidifying device for making the reference mark such that the reference mark is a line; and controlling the solidifying device for making the first and second test marks such that the first and second test marks are lines substantially orthogonal with respect to the reference mark {[FIG. 6] note that first test mark (close circle) and second test mark (x) are perpendicular to contour scan}.  
Regarding claim 21, GOLD discloses wherein the calibration system is adapted and arranged for: determining a distance between the reference mark and the respective first and second test marks  {[0026]}.
Regarding claim 22, GOLD discloses wherein the calibration system is adapted and arranged for: determining a distance between the reference mark and the respective first and second test marks, wherein the distance comprises a first distance component and a second distance component, wherein the second distance component, in a working plane, encloses an angle with the first distance component, and wherein a delay setting in a first direction is based on the first distance component and a delay setting in a second direction is based on the second distance component {[0026], [FIG. 6] note the first distant associated with close circle and second distance associated with x-mark in relation to the contour scan, note that there is angle between first and second tracks}.
Regarding claim 24, GOLD discloses wherein the imaging device is adapted and arranged for obtaining an image of the reference mark {[0026] note imaging of the contour scan}. 
Regarding claim 25, GOLD discloses wherein the calibration system is adapted and arranged for: controlling a beam of the electromagnetic radiation, emitted by the solidifying device, such that the beam is moved in a first direction; and repeating the steps of controlling and determining, wherein during the repeated steps of controlling the solidifying device, the beam of the electromagnetic radiation, emitted by the solidifying device, is moved in a second direction, wherein the second direction differs from the first direction for determining the delay setting in the first direction and in the second direction {[FIG. 6] start of laser is from closed circle going to the right, stop of laser is at x-mark coming from right, two different direction, note the repeat of these start/stop}.
Regarding claim 26, GOLD discloses wherein the calibration system is adapted and arranged for determining a delay setting that is at least one of: a solidifying device on delay setting arranged for delaying a solidifying device on command to the solidifying device for delaying start of emission of electromagnetic radiation, emitted by the solidifying device; a solidifying device off delay setting arranged for delaying a solidifying device off command to the solidifying device for delaying stop of emission of electromagnetic radiation, emitted by the solidifying device; a jump delay setting arranged for delaying the solidifying device on command to the solidifying device for delaying start of emission of electromagnetic radiation, emitted by the solidifying device, wherein the jump delay setting indicates a time for actuating a deflector unit for deflecting the electromagnetic radiation along the surface level to a predetermined position; and a mark delay setting arranged for delaying a stop of movement command to the deflector unit for deflecting the electromagnetic radiation, emitted by the solidifying device, along the surface level {note section 112 (b) above, note that four options are presented here, [0007] note that all four options are disclosed by GOLD}.  
Regarding claim 27, GOLD discloses wherein the calibration system is adapted and arranged such that during the steps of controlling, the first delay setting and the second delay setting are both one of the solidifying device on delay setting, the solidifying device off delay setting, the jump delay setting, or the mark delay setting; and further controlling the solidifying device for making an additional first test mark at an additional first delay setting; further controlling the solidifying device for making an additional second test mark at an additional second delay setting different from the additional first delay setting; and further determining an additional delay setting based on at least the additional first test mark and the additional second test mark; wherein during the steps of further controlling the additional first delay setting and the additional second delay setting are both another one of the solidifying device on delay setting, the solidifying device off delay setting, the jump delay setting, or the mark delay setting {see claim 28, [FIG. 6] see the plurality of stop/start marks}.  
 Regarding claim 28, GOLD discloses wherein the calibration system is adapted and arranged for: setting the delay setting, determined during the step of determining, to the delay setting, wherein the step of setting is performed before performing the steps of further controlling {[0027]}.
Regarding claim 29, GOLD discloses controlling for making a third test mark at a third delay setting; controlling the additional for making a fourth test mark at a fourth delay setting different from the third delay setting; and determining a delay setting based on at least the third test mark and the fourth test mark {[FIG. 6] note that there are six start test mark and six stop test mark, thus third and fourth are taught.}.
GOLD, however, is silent on an “additional solidifying device”. At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the solidifying device of GOLD, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the solidifying device to accelerate the production of the three dimensional object.
Regarding claim 30 (“wherein the sensor unit comprises at least an additional imaging device that is arranged such that an optical path of the additional imaging device, in use of the apparatus, coincides at least partly with an optical path of the electromagnetic radiation of the additional solidifying device, wherein the additional imaging device is used for obtaining an image of the third and fourth test marks”) and similar to claim 29 above, GOLD is silent on an “additional imaging device”. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the imaging device of GOLD, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the solidifying device to accelerate the production of the three dimensional object.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over GOLD and HULL as applied to claims 14 and 19 above, and further in view of DOMROSE (US-2018/0370146), hereinafter DOMBROSE.
Regarding claim 31, combination of GOLD and HULL discloses all the limitation of claims 14 and 29. GOLD further discloses wherein the calibration system is adapted and arranged for: controlling the solidifying device for making a fifth test mark at the delay setting of the solidifying device {[FIG. 6], [0026]}.
The combination above, however, is silent on an additional solidifying device making the sixth mark and that then compare the spatial accuracy between the solidifying device that made the fifth mark and the additional solidifying device that made the sixth mark based on at least the fifth test mark and the sixth test mark.
In the same field of endeavor that is to method and apparatus for calibrating a 3D printer, DOMBOSE  teaches that two lasers may be calibrated by making various tests marks and their spatial accuracy may be evaluated {[0065], [0066]}.
At the effective filing date of the instant invention it would have been obvious to have incorporated teaching of DOMBROSE in the apparatus of GOLD and HULL and have calibrated the laser devices simultaneously. The advantage of this multiple laser system and its calibration as disclosed by DOMBROSE is that an extensive build area can be constructed accurately {[0066]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748